                Case 2:19-cr-00247-JCC Document 96 Filed 08/25/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        UNITED STATES OF AMERICA,                       CASE NO. CR19-0247-JCC
10                            Plaintiff,                  MINUTE ORDER
11             v.

12        MATTHEW R. SCHLEY,

13                            Defendant.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on the parties’ stipulated motion (Dkt. No. 95)
18   regarding the briefing schedule for Defendant Matthew R. Schley’s motion for a reduction in
19   sentence (Dkt. No. 93). To allow the Government adequate time to respond to the motion, the
20   parties have agreed to continue the noting date and extend the briefing schedule. (Dkt. No. 95.)
21   Having thoroughly considered the parties’ motion and relevant record, and finding good cause,
22   the Court GRANTS the motion and ORDERS that the Government’s response to the motion
23   must be filed on or before September 8, 2021; any reply must be filed on or before September
24   13, 2021; and the Clerk is DIRECTED to re-note the motion for September 17, 2021.
25   //
26   //


     MINUTE ORDER
     CR19-0247-JCC
     PAGE - 1
             Case 2:19-cr-00247-JCC Document 96 Filed 08/25/21 Page 2 of 2




 1         DATED this 25th day of August 2021.
                                                 Ravi Subramanian
 2                                               Clerk of Court
 3
                                                 s/Sandra Rawski
 4                                               Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0247-JCC
     PAGE - 2
